DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/10/2022 does not place the application in condition for allowance.
The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
The art rejections are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 9, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/175839 to Pellegrino (of record).
Regarding claims 1 and 9, Pellegrino teaches an apparatus for mounting a power electronic device to a photovoltaic (PV) module comprising
a mounting bracket 518 that mechanically couples the power electronic device 512 to a backsheet of the PV module 510 (photovoltaic cells 514 are mounted on an unlabeled sheet shown in Figs. 29, 30; ¶0145-0148) such that positioning of the power electronic device can be dynamically interchanged between a retracted position (shown in bottom part of Fig. 30) in which the power electronic device is pressed flat to the backsheet, and an extended position (shown in Fig. 29A) in which the power electronic device is coupled to the backsheet with a gap (illustrated as 20 mm) between the power electronic device and the backsheet.
The claim recites that the gap is an air gap. While Pellegrino does not recite that the gap comprises air, it is clear that the finite volume between the elements present in the extended position is capable of receiving air. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Per claim 9, Pellegrino teaches the limitations of claim 1. The power electronic module is moved between the retracted position and the extended position by manually applying force to the power electronic module (see Figs. 37-44, discussion of Pre-stressing Compactible Structures on p. 42-49).
Regarding claim 11 and 20, Pellegrino teaches a power module assembly comprising
a photovoltaic module 510 (Figs. 29, 30, ¶0145-0148)
a power electronic device 512
a mounting bracket 518 that mechanically couples the power electronic device 512 to a backsheet of the PV module 510 (photovoltaic cells 514 are mounted on an unlabeled sheet shown in Figs. 29, 30; ¶0145-0148) such that positioning of the power electronic device can be dynamically interchanged between a retracted position (shown in bottom part of Fig. 30) in which the power electronic device is pressed flat to the backsheet, and an extended position (shown in Fig. 29A) in which the power electronic device is coupled to the backsheet with a gap (illustrated as 20 mm) between the power electronic device and the backsheet.
The claim recites that the gap is an air gap. While Pellegrino does not recite that the gap comprises air, it is clear that the finite volume between the elements present in the extended position is capable of receiving air. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Per claim 20, Pellegrino teaches the limitations of claim 11. The power electronic module is moved between the retracted position and the extended position by manually applying force to the power electronic module (see Figs. 37-44, discussion of Pre-stressing Compactible Structures on p. 42-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino as applied to claim 1 above.
Regarding claim 8, Pellegrino teaches the limitations of claim 1. Pellegrino teaches that, in the embodiment of Figs. 29-30, an output connector 520 that is physically blocked while the power electronic device 512 is in the retracted position, and the mounting bracket 518 comprises an obstruction (the bottom of Fig. 30 shows that connector 520 cannot extend in the up-down direction of that figure when the in the flat, retracted position; element 518 intercedes between the backsheet and the power electronic device 512, and is therefore necessarily an obstruction; see previous citations and reasoning). That embodiment does not comprise a base member. Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment of the mounting bracket that comprises a base member (element 115 of Fig. 4a) adhered to the back of a PV module (113) in addition to an element (118) analogous to the obstruction in order to provide control electronics (¶0094). 
Regarding claim 10, Pellegrino teaches the limitations of claim 1. While the embodiment of Figs. 29-30 of Pellegrino do not specifically teach that the power electronic module, in the retracted position, is recessed below an outer profile of a frame of the PV module, Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the power electronic module to be recessed below the outer profile of a frame of the PV module (all of the analogous PV module is in an outer profile of frame 808, 808’ in Figs. 47) so that the module may be efficiently deployed between the retracted position and extended positions (¶00168, 00169).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino as applied to claim 11 above.
Regarding claim 18, Pellegrino teaches the limitations of claim 11. Pellegrino teaches that, in the embodiment of Figs. 29-30, an output connector 520 that is physically blocked while the power electronic device 512 is in the retracted position, and the mounting bracket 518 comprises an obstruction (the bottom of Fig. 30 shows that connector 520 cannot extend in the up-down direction of that figure when the in the flat, retracted position; element 518 intercedes between the backsheet and the power electronic device 512, and is therefore necessarily an obstruction; see previous citations and reasoning). That embodiment does not comprise a base member. Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment of the mounting bracket that comprises a base member (element 115 of Fig. 4a) adhered to the back of a PV module (113) in addition to an element (118) analogous to the obstruction in order to provide control electronics (¶0094). 
Regarding claim 19, Pellegrino teaches the limitations of claim 11. While Pellegrino does not specifically teach that the power electronic module is removably coupled to the mounting bracket, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to couple the elements in such a way because the Courts have held that making  known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
	
Allowable Subject Matter
Claims 2-7 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues that springs intervene between the electronic device and backsheet and PV module in Pellegrino, and that therefore the PV module cannot be made to be flat against the backsheet.
The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. 
Figure 2 of the instant drawings, for instance, illustrates a power electronic device 102 in an extended position with respect to the backsheet 180 of a PV module. Notably, distinct mounting bracket 150 intercedes between the backsheet 180 and electronic device 102. Paragraph [0035] of the instant specification recites that the bracket 150 can be adhered to the backsheet 180. Instant Figure 3 shows two positions for the power electronic device 102. In the retracted position, the device 102 seems to have a surface which is flush with the surface of the backsheet 180; however, the device 102 does not contact the backsheet 180, only a portion 210 of the bracket 150. Therefore, when read in light of the instant specification, the broadest reasonable interpretation of the phrase “the power electronic device is pressed flat to the backsheet” must encompass situations where an element intercedes between the power electronic device and the backsheet, and need not be so narrow as to require the device to contact the backsheet.
As such, even if Pellegrino’s embodiment were incapable of having contact between the power electronic device and the backsheet, an interpretation that the examiner does not confirm, it is capable of holding the power electronic device parallel to the backsheet with only a thin element between. Therefore Pellegrino anticipates that embodiment can be configured so that “the power electronic device is pressed flat to the backsheet” within the broadest reasonable interpretation, and the rejection is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726